—Judgment, Supreme Court, Bronx County (Roger Hayes, J.), rendered November 27, 1996, convicting defendant, after a jury trial, of burglary in the first degree, robbery in the second and third degrees, assault in the second and third degrees, and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 7 to 14 years, unanimously affirmed.
*57Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. The record supports the court’s findings that the prosecutor provided race-neutral, nonpretextual reasons for the peremptory challenges in question. Such findings are entitled to great deference on appeal (see, People v Hernandez, 75 NY2d 350, affd 500 US 352).
While certain of the prosecutor’s questions to witnesses and some of his comments during the opening statement were improper, defendant was not deprived of a fair trial in light of the court’s prompt curative actions (see, People v Davis, 58 NY2d 1102), as well as the overwhelming evidence of defendant’s guilt. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.